Citation Nr: 1721297	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-40 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right wrist disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes the issue of entitlement to service connection for costochondritis and bronchitis were recently remanded by the Board for additional development in February 2017.  It appears the RO is taking appropriate actions to substantially comply with those remand instructions.  As such, those issue will be addressed in a future Board decision if necessary.  

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below.  









FINDINGS OF FACT

1.  A May 2009 Board decision denied the Veteran's claim of entitlement to service connection for a right wrist disability; the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).

2.  Evidence received subsequent to Board's May 2009 decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a right wrist disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Board denied service connection for a right wrist disability in a May 2009 decision, based on a finding that the most probative evidence indicated the Veteran's disability was not incurred in service.  At that time, the Board relied heavily upon an April 2008 VA examination, which found the Veteran's disability was not incurred in service, because there was no complaints of wrist pain from 1979 to 1999.  The Board placed little probative value on a statement from the Veteran's treating surgeon at the Houston VAMC, Dr. A.S., because the Board could not authenticate the author of the document, and also found the physician may have based his medical analysis on incorrect facts.  

However, the Board finds the evidence received since the May 2009 Board decision includes a statement from the Veteran indicating the identity of the physician that authored the prior statement.  In addition, the record also contains an August 2009 letter from a second physician, which also intimates a relationship between the Veteran's current right wrist disability and his September 1978 ligament strain.  Further, the Veteran has indicated in a February 2012 correspondence that he has fallen a number of times as a result of his service-connected right ankle disability, and as a result, he believes his current right wrist disability may either have been caused or aggravated by his right ankle disability.  

This evidence, when considered in light of the evidence previously of record in May 2009 is very probative, as it directly calls into question the April 2008 VA examiner's conclusions, and also raises the reasonable possibility of substantiating the Veteran's claim.  This follows, because the evidence directly bears upon an issue material to the claim; whether the Veteran's currently diagnosed right wrist disability originated in service.  Additionally, the Veteran has introduced an alternative theory of secondary service connection, which was not considered at the time of the Board's May 2009 decision.  As such, the Board finds this evidence to be new and material.  Therefore, reopening of the claim for service connection for a right wrist disability is warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right wrist disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's right wrist claim is decided.  Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  As noted above, the Veteran has provided additional evidence since his prior April 2008 VA examination, which challenges the VA examiner's conclusions.  Additionally, the Veteran has asserted his current right wrist disability may be related to frequent falls caused by his service-connected right ankle disability.  The Board finds sufficient evidence to obtain a VA examination and medical opinion addressing the etiology of the Veteran's right wrist disability.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all right wrist disabilities present during the period of the claim, to specifically include arthritic changes of the mid carpals.  All evidence must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each right wrist disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is etiologically related to the Veteran's service, to include his in-service fall aboard a ship and reported electric shock.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his service, to specifically include the Veteran's reports of wrist pain in service.  If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  Undertake any additional development deemed necessary.

4.  After completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.







By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


